DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following reason: 
Claim 1 recites 
“…wherein the first and second parts of the device are connected by a living hinge which provides a force to move the second part between the first and second positions once movement is initiated by the user, and wherein the living hinge provides a force to move the second part between the second and third positions but not into the fourth position once movement is initiated by the user.” (Emphasis added). 
This subject matter raises an issue of clarity as to whether the recited “movement” refers to two identical movements, or two different movements that may have different characteristics. Although this issue does not rise to the level of indefiniteness under 35 U.S.C. 112(b), it is suggested that Applicant differentiate the subject matter to more clearly recite a first movement and a second movement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 9, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al (U.S. 8,801,672 B2, hereinafter “Nagy”) in view of Madin et al (U.S. Pub. 2009/0018510 A1, hereinafter “Madin”).
Regarding claim 1, Nagy discloses a needle stick prevention device for an injection needle 2 (Fig. 13) carried by a needle-bearing member of a syringe (col. 2, line 23), in which the device is formed as a one-piece moulding (see col. 6, lines 55-57 disclosing that the device is molded directly together with needle 2 and is shown to comprise one piece formed by the constituent parts of the device) and comprises 
a first part 4 (Fig. 13) adapted to be attached to the needle-bearing member and 
a second part 3 (Fig. 13) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:
a first position (see Fig. 11) in which the needle is protected for transport of the device prior to use, 
a second position (Fig. 13) in which the needle is exposed for filling of the syringe and injection, 
a third position in which the needle is protected after filling of the syringe but before injection (i.e., the second part 3 can be returned to the position shown in Fig. 11) and 
a fourth position in which the needle is locked in the device following injection (i.e., in which the needle is positioned behind the valve membranes 6 which locks the needle in place as generally described in col. 4, lines 63-65; it is also noted that closing elements 18 can be snapped together to provide a further locking function, as disclosed in col. 6, lines 49-54), 
the shield having a transport recess (see Fig. 17, Annotation “A” below) and a locking recess (see Fig. 17, Annotation “A” below) connected by a gate device (formed by two partitions 6 as described below), the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (i.e., when in the position illustrated in annotated Fig. 17, the second part 3 is able to be pivoted to expose the needle), and in the fourth position the needle moves through the gate device into the locking recess (such that the needle is behind the valves 6, as disclosed in col. 4, lines 63-65), with the gate device preventing movement out of the fourth position, 
wherein the gate device includes two opposing projections (i.e., valve elements 6) formed in the second part to define a partition (see Fig. 17, Annotation “A” below) between the transport recess and a locking recess and a curved path (see Fig. 17, Annotation “B” below) from the transport recess to the locking recess, the two opposing projections comprising a first projection (see Fig. 17, Annotation “C” below)  curving across a center line of the second part (see Fig. 17, annotation “C” below; the first projection is shown to cross the center line) to define the partition between the transport recess and the locking recess, with a free end of the first projection being recurved (as shown in Fig. 17, the end of the first projection curves gently upward toward the second projection), 
and a second projection (see Fig. 17, annotation “C” below) extending towards the locking recess with a free end of the second projection angled outwardly and spaced from the first projection (as shown in Fig. 17, the second projection curves away from element 8 toward the free end of the first projection).  

    PNG
    media_image1.png
    591
    702
    media_image1.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “A”.

    PNG
    media_image2.png
    592
    702
    media_image2.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “B”.

    PNG
    media_image3.png
    567
    890
    media_image3.png
    Greyscale

Nagy et al (U.S. 8,801,672 B2), Fig. 17, Annotation “C”.
Further, regarding claim 1, Nagy discloses a hinge connecting the first and second parts (such as hinge 10 in Fig. 4 and hinge 5 in Fig. 13); however, Nagy does not appear to disclose that the hinge is a living hinge which provides a force to move the second part between the first and second positions once movement is initiated by the user, and a force to move the second part between the second and third positions but not into the fourth position once movement is initiated by the user.
Madin discloses a needlestick prevention device in the analogous art to Nagy, having:
a first “inoperative” position (shown in Figs. 1, 8 or 15) in which a needle 3 (Fig. 3) is shielded and protected by a part 1 (comprising components 4, 5 and 6 shown in Fig. 1);
a second “operative” position (shown in Figs 6 or 9) in which the needle is exposed
a third “inoperative” position (shown in Figs. 1, 8 or 15) where the needle is shielded and protected by part 1 after being pivoted back from the second “operative” position but before being moved into a fourth “cover” position (described below);
and a fourth “cover” position (shown in Figs. 7, 17 or 18) where the part 1 is pivoted back from the second “operative position”, beyond the third “operative position” and then retained within a locking recess by a locking part 42 (Fig. 11; see also para [0067]) 
Further, Madin discloses that a living hinge 16 (see para [0073]) provides force to move the part 1 between the first and second positions upon movement initiated by the user (see para [0080] disclosing that that when the user moves the component 6 of part 1 from the first “inoperative” position, through an angle of about 90 degrees, the hinge 16 then forces or urges the part 1 completely into the second “operative” position), 
between the second and third positions once another movement is initiated by the user (see para [0080] disclosing that when the user moves the component 6 of part 1 back toward the third “inoperative” position, a movement of the hinge through about 90 degrees causes the hinge to force or urge the part 1 completely into the third “inoperative” position), and 
such movement between the second and third positions does not provide force to move the part 1 into the fourth “cover” position (see para [0080] disclosing that after the hinge 16 is urged back into its “inoperative” position, the user must apply “further force” to move the component 6 of part 1 into the “cover” position shown in Fig. 21). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Nagy in order to incorporate the living hinge as taught in Madin, wherein the living hinge provides a force to move the second part between the first and second positions once movement is initiated by the user, and a force to move the second part between the second and third positions but not into the fourth position once movement is initiated by the user, as such hinges were known at the time of the invention to require only one-touch operation to move from their inoperative to operative positions, or vice versa (see Madin at para [0014]), while requiring additional force to move the second part into the fourth position in order to ensure that the shield is permanently locked in the fourth position only when desired (see Madin at para [0015]) disclosing that a further manual force is applied to the part to move the part beyond the inoperative [i.e., first and third] position into a permanent locking arrangement).
Regarding claim 4, Nagy in view of Madin discloses that the hinge retains the second part in the first and third positions (i.e., it is understood that the hinge of Madin retains the hinge in its “inoperative” position until movement is initiated to move it out of such position).
Regarding claim 5, Nagy discloses that the first and third positions are the same, so that the second part is initially in the transport recess (as noted above with respect to claim 1, the first and third position is illustrated in Fig. 11).
Regarding claim 9, Nagy discloses that the gate device is provided along part or the whole length of the needle (i.e., the gate device is provided along a part of the length of the needle).
Regarding claims 13 and 14, Nagy discloses the second part has an extension leading from the transport recess in a direction away from the locking recess to shield the needle when it is in the first and third positions, in which the extension is a funnel to guide the needle into the transport recess (i.e., the extension is interpreted to be the channel  defined by the second part into which the needle is guided as it moves into its first or third positions; this channel is shown to be situated away from the locking recess itself and the cylindrical shape of the part serves to guide the needle into the locking recess behind the valves 6).
Regarding claim 16, Nagy discloses that the opposing projections extend from respective sides of the funnel (see Fig. 17 showing the projections 6 extending from either side of the funnel that defines the locking recess for the needle).
Regarding claim 18, Nagy discloses that the locking recess is formed in an enlarged portion of the second part (i.e., the locking recess is enlarged relative to the slit 7 into which the needle may be inserted).

Claims 2, 6-8 and 11 are rejected as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Madin et al (U.S. Pub. 2009/0018510 A1), further in view of Woehr (U.S. Pat. 8,057,431 B2, hereinafter “Woehr”).
Regarding claim 2, it is noted that the combination of Nagy and Madin does not appear to disclose that the device includes energy-dissipating means, according to claims 2 and 6-8, operative to reduce the energy of the second part as it is returned to the third position and before the gate device contacts the needle.  
Woehr discloses a needle-stick prevention device for an injection needle carried by a needle-bearing member (e.g., element 220 in Fig. 15 carrying needle 252) of a syringe 255 (Fig. 15), in which the device is formed as a one- piece moulding and comprises a first part (e.g., 258 in Fig. 15) adapted to be attached to the needle-bearing member and a second part 256 (Fig. 15) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:
a first position in which the needle is protected for transport of the device prior to use (see Fig. 16 illustrating this position and see col. 10, lines 27-29 disclosing a “semi- locked or start position, that is also a packaged or shipped position”; in this case, the first position is the packaged or shipped position);
a second position in which the needle is exposed for filling of the syringe and injection (see Fig. 15 and col. 10, lines 7-8 referring to this position as an “open position’),
a third position in which the needle is protected after filling of the syringe but before injection (see Fig. 16 and col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position’; in this case, the third position is the semi-locked or start position),
a fourth position in which the needle is locked in the device following injection (see Fig. 18 and col. 10, lines 10-11 and lines 61-62 disclosing a “locked” or “secured” position), the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (see col. 10, lines 5-8 disclosing that the needle can move from the semi-locked or start position into the open position), and in the fourth position the needle moves through the gate device into the locking recess, with the gate device preventing movement out of the fourth position (see Fig. 18 and Fig. 19 illustrating the distal hooked end of the hook arm 270 preventing movement of the needle out of position 252C; see also col. 10, line 61 to col. 11, line 9).
Woehr further discloses, in another embodiment in Fig. 20, an energy-dissipating means in the form of two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy in view of Madin according to the teaching in Woehr, so as to incorporate the energy-dissipating means as taught in Woehr into the device of Nagy in view of Madin, so as to lock and hold the second and first parts together as desired. The means would expectedly perform the energy-dissipating function as the bumps 284 contact the sloping, inwardly tapering opening to socket 282 which slows the movement of the bumps 284 into the socket.
Regarding claim 11, the combination of Nagy and Madin does not appear to disclose that the gate device is provided for a central portion of the needle.
Woehr discloses that the gate device 270 is provided for a central portion of the needle (as illustrated in Fig. 18, the gate device 270 is located roughly equidistant between the base of the needle where it connects to the needle hub, and the distal tip of the needle).
A skilled artisan would have found it obvious to modify the location of the gate device to be at a central portion of the needle of the combination of Nagy and Madin, as doing so would amount to simply moving the gate device to a different location with a reasonable expectation of success in providing the same function.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Madin et al (U.S. Pub. 2009/0018510 A1), further in view of Arcusin et al (U.S. Pat. 5,312,369, hereinafter “Arcusin”’).
Regarding claim 10, it is noted that the combination of Nagy and Madin does not appear to disclose that the gate device is provided at least at the base of the needle.
Arcusin discloses a needle-stick prevention device in which a gate device 10/10a/10’ (Fig. 2) may be located at the base of a needle to provide locking of a needle within a second part 1 (i.e. needle protector). See, e.g., Figs. 1-3 and col. 2, lines 27-34.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy in view of Madin so that the gate device is provided at least at the base of the needle, since Arcusin teaches that a gate device to trap the needle within the second part may be located at a variety of locations along the second part; thus, a skilled artisan would recognize that making this modification appears to amount to simply moving the gate device to a different location with a reasonable expectation of success in providing the same function.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al (U.S. 8,801,672 B2) in view of Madin et al (U.S. Pub. 2009/0018510 A1), further in view of Bachman et al (U.S. Pat. 5,733,265, hereinafter “Bachman’”).
Regarding claims 19 and 20, the combination of Nagy and Madin does not appear to disclose that the first part is attached to the needle-bearing member by attachment means providing for the rotation of the needle-stick prevention device relative to the needle-bearing member but preventing removal of the device, in which the attachment means comprises a projection on one of the needle-bearing member and the needle-stick prevention device, and a groove on the other.
Bachman discloses a needle-stick prevention device to be carried by a needle- bearing member of a syringe (i.e., a needle hub 20 in Fig. 1) and a needle-stick prevention device 32 and 48 (Fig. 3) having a first part 48 adapted to be attached to the needle-bearing member. Further, Bachman discloses an attachment means in the form of a projection 21 (Fig. 1) on the needle-bearing member that interfaces with a groove 78 (Fig. 1) on the first part, in order to prevent removal of the needle-stick device from the needle-bearing member (see col. 6, lines 36-38).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Nagy in view of Madin, in order to provide the attachment means as taught in Bachman, thus retaining the needle-stick device on the needle-bearing member (as taught in Bachman at col. 6, lines 36-38) for the purpose of predictably preventing accidental detachment of the needle-stick prevention device and the needle-bearing member that may expose a user to a needle stick.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr (U.S. Pat. 8,057,431 B2, hereinafter “Woehr”).
Regarding claim 29, Woehr discloses a needle-stick prevention device for an injection needle carried by a needle-bearing member (e.g., element 220 in Fig. 15 carrying needle 252) of a syringe 255 (Fig. 15), in which the device is formed as a one- piece moulding and comprises a first part (e.g., 258 in Fig. 15) adapted to be attached to the needle-bearing member and a second part 256 (Fig. 15) providing a shield for the needle and pivotally movable relative to the first part to expose the needle for use, the device being adapted to adopt:
a first position in which the needle is protected for transport of the device prior to use (see Fig. 16 illustrating this position and see col. 10, lines 27-29 disclosing a “semi- locked or start position, that is also a packaged or shipped position”; in this case, the first position is the packaged or shipped position);
a second position in which the needle is exposed for filling of the syringe and injection (see Fig. 15 and col. 10, lines 7-8 referring to this position as an “open position’),
a third position in which the needle is protected after filling of the syringe but before injection (see Fig. 16 and col. 10, lines 27-29 disclosing a “semi-locked or start position, that is also a packaged or shipped position’; in this case, the third position is the semi-locked or start position),
a fourth position in which the needle is locked in the device following injection (see Fig. 18 and col. 10, lines 10-11 and lines 61-62 disclosing a “locked” or “secured” position), the shield having a transport recess (shown as the U-shaped joint into which the needle 252 is set in Fig. 16; Fig. 19 specifically shows the position of the needle 252A located in the recess) and a locking recess (shown as the region into which the needle is set in Fig. 18; see also Fig. 19 specifically showing the position of the needle 252C located in the recess defined by distal end of the hook arm 270) connected by a gate device (combination of 203 and 270, which forms the part of the catch mechanism that separates the two recesses as shown in Fig. 18 and 19),
the arrangement being such that in the third position the needle is in the transport recess and is able to move into the second position (see col. 10, lines 5-8 disclosing that the needle can move from the semi-locked or start position into the open position), and in the fourth position the needle moves through the gate device into the locking recess, with the gate device preventing movement out of the fourth position (see Fig. 18 and Fig. 19 illustrating the distal hooked end of the hook arm 270 preventing movement of the needle out of position 252C; see also col. 10, line 61 to col. 11, line 9).
It is noted that in the embodiments described above, Woehr does not appear to disclose one or more bumps (or two bumps, as per claim 30) provided on a surface of one of the first and second parts (or on the surface of the second part, as per claim 31), and adapted to contact a corresponding surface on the other of the first and second parts to reduce the energy of the second part as it is returned to the third position via the living hinge and before the gate device contacts the needle, one of the surface and the corresponding surface being provided on a flange to which the hinge is attached.  
However, in another embodiment in Fig. 20, Woehr discloses an energy- dissipating means in the form of two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment of Woehr accordingly, so as to incorporate the energy-dissipating means shown in at least Fig. 20 of Woehr, so as to lock and hold the second and first parts together as desired. The means would expectedly perform the energy-dissipating function as the bumps 284 contact the sloping, inwardly tapering opening to socket 282 which slows the movement of the bumps 284 into the socket.

Response to Arguments
Applicant’s arguments filed in the Remarks on 05/16/2022 have been considered.
Regarding independent claim 1, a new ground of rejection has been applied over Nagy in view of Madin as necessitated by amendment to claim 1. The reference of Paudler has been withdrawn from the rejection of claims 3 and 4 (with claim 3 having been canceled). Accordingly, Applicant’s arguments specifically regarding the Paudler reference (Remarks, pgs. 6-8) are moot in view of the new ground of rejection.
Regarding independent claim 29, the ground of rejection over Woehr has been maintained. 
First, Applicant argued that Woehr does not disclose a living hinge, but rather, discloses an “articulating hinge” (Remarks, pg. 8).
It is acknowledged that Woehr does not explicitly disclose that hinge 290 is a “living hinge”; however, Fig. 20 clearly illustrates a living hinge 290 as it would be understood by one of ordinary skill in the art, i.e., a thin piece of flexible material made from the same material as the two rigid pieces it connects (see definition of “Living hinge”, Wikipedia attached). It is understood that the term “articulating hinge” (referred to in col. 11, line 48 of Woehr) was not intended to differentiate the hinge 290 from a living hinge; rather, this term would have been understood by a skilled artisan to describe the living hinge’s ability to “both [pivot] and [translate] to move the boss to a full locked position” (col. 11, lines 48-50). A skilled artisan would not differentiate a living hinge from a so-called “articulating hinge”, since a living hinge is implicitly designed to articulate. Further, Applicant is directed to Fig. 26, which illustrates a similar hinge 18 as it would be typically viewed by on one of ordinary skill in the art, explicitly referring to such hinge as a “living hinge” (col. 12, line 2). Further still, Woehr is replete with references to a cap being connected to the base by a living hinge, e.g., in the Abstract; col. 1, line 60; col. 2, lines 32-34 and line 37; col. 4, line 21; col. 6, lines 26-34; col. 7, lines 25-34 and col. 8, line 2.
Further regarding claim 29, Applicant argued that Woehr does not “indicate that the bosses 284 can be used to dissipate energy much less that the socket 282 is shaped so that, to the extent it does apply any forces, will do so in the claimed manner.” (Remarks, pg. 8). 
However, as noted above, Woehr discloses two bumps 284 provided on the second part 286 which contact corresponding surfaces (e.g., the surfaces of an inwardly tapering opening to the socket 282) on the first part before the gate device contacts the needle (i.e., the engaging with the inwardly tapering opening would expectedly occur before the first and second parts are locked into place and the needle contacts the gate device). The bumps are shown to be adjacent the hinge 290 (Fig. 20) and col. 11, lines 37-40 discloses two bumps being present in the embodiment of Fig. 20.
These bumps function as energy-dissipating means by engaging with the socket 282, which has a sloping section for receiving the bumps 284 and allowing the bumps to be more gently received into the socket 282. This movement would expectedly dissipate energy by slowing, diminishing or countering the force applied by the hinge to the needle shield 286 as it is snapped into its closed position. The bumps 284 also serve the function of locking and holding the first and second parts together as desired. 
For these reasons, the rejection of claims 29-31 is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/16/2022